DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
 
Response to Arguments
With regards to the 112a rejection Applicants arguments are not persuasive. Applicants argue that total internal reflection (TIR), which is also discussed in Bren, is well known in the art and would be apparent to one of skill in the art. In view of the art and Applicants statements, Examiner would agree that TIR is generally understood to a PHOSITA. The issue is the phrasing of claim is broader than merely being TIR. For example, discussing a fiber optic cable at its basics there is a core, cladding (or other material) and a jacket (outside the cladding), the light transmitting down the core reflects internally off of the cladding. In the claim it recites “at the wound facing surface” assuming the waveguide includes a material to keep the light within the “core” of the waveguide and the core would not touch the wound facing surface. Thus the phrasing at the “at the wound facing surface” could be interpreted as implying no material to cause internal reflection, which causes written description issues. 
With regards to the 112b rejections to “on at least one of an outer facing surface of the therapeutic illumination patch” and “prior to being emitted from the waveguide is subject (i) . . . and (ii) to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient.” the rejections are withdrawn due to the amendments. With regards to the 112b rejection for “prior to being emitted from the waveguide, internal reflection at the wound facing surface” this is maintained. Applicants in the arguments “via total internal reflection” but the claim does not “total internal reflection” and Examiner believes the language used is broader than argued by Applicants. Thus this isn’t persuasive. 
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive. Applicants appear to be arguing that the Bren reference does not recite has point light sources positioned on at least one outer facing surface, or directly on the outer facing surface. Examiner disagrees. In Bren there is a coupler on the side edge of panel 1210. The waveguides of 1210 are connected to “light emitting point sources” at the outer facing surface, which are directly on the edge through the coupling providing light to the waveguides. Also, Examiner believes the BRI is broader that Applicants interpretation of “light emitting point sources”. Examiner notes Applicants’ quote of their own spec (“for example, one or more laser diodes, one or more light emitting diodes (LED), or a combination thereof.”) provided by Applicants on Pg. 12 does not represent the total breath of point light sources as shown by reading the entirety of Applicants [0041] which also includes “the plurality of light emitting point sources 150 may comprise an end of a transmissive optical fiber, a filament, a gaseous based illumination device, such as an incandescent bulb, an arc lamp, or the like.”. Again in Bren, the panel 1210 has an edge on which connector 1294 provides point sources on the surface of edge/surface of the patch. Additionally see [0061] “The patch 210 may include one or more apertures for the light conduit 220 to pass through, thereby conducting light between the light source 230 and the flexible panel 310 (FIG. 4B) within the patch 210.” (Examiner notes that Fig. 12 is an example of panel disclosed and explained with regards to Fig. 2). Thus the panel does have the “plurality of light emitting point sources positioned on” an outer surface of the patch. Applicants also appear to be arguing that Bren teaches away from “directly” on the surface, but in view of the above discussion of both Applicants spec and Bren this teaching away argument appears to be based on the limited interpretation of point sources which doesn’t encompass the scope of the term and thus isn’t persuasive. Applicants arguments directed to the edge and apertures are not persuasive in view of the above discussion. For the above reasons Applicants arguments are not persuasive. Examiner notes the term “direct” is only in claim 15 thus that discussion only applied to that claim and its dependents. 
With regards to applicants arguments against Crossley; In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is arguing against Crossley for element it was not applied for but were based on the combination of references. Examiner disagrees with Applicants argument that there is no TSM, for combining the references. The Crossley reference is as applicants admit is directed to antimicrobial activity, providing a patch as recited by Bern in addition to that included in Crossley provides better coverage at the wound site which would improve the antimicrobial activity. Furthermore, Crossley is a catheter assembly and Bern explicitly recites using a catheter with the patch of Bern in order to kill undesirable bacteria or fungi (Bren [0002]-[0003], [0069]) and thus protect the patient. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 9-10, 15, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 recite variations of “plurality of light emitting point sources prior to being emitted from the waveguide is subject (i) to internal reflection at the wound facing surface” However this does not have sufficient support in the specification it’s merely a functional element without any discussion as to how it is achieved. To determine how this is done would depend on the angles of the source, waveguide elements (cladding etc.) and positions of areas where the dispersion areas are (ie where the light transmits to the wound based); Examiner notes part of this issue stems from the lack of clarity of the phrasing. However, the specification provides no details as to how it reflects internally before exiting the waveguide merely the function that it does. Thus this does not have sufficient support for one of skill in the art to reasonably convey inventors at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9-10, 15, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1/15 recite variations of “prior to being emitted from the waveguide, internal reflection at the wound facing surface” it is unclear if the claim is reciting that the internal reflection is occurring as the light is exiting the fiber etc., merely reciting that the light in the waveguide has internal reflection or something in between total and partial as it transitions from where the light is supplied to the waveguide to where it exits the waveguide. Explained differently the “wound surface” portion is confusing waveguides typically have some cladding or element that reflects the light back into the wave guide thus keeping the light within the waveguide, but by claiming “at the wound facing surface” it is unclear what is happening with the light. Examiner notes that this is not an issue in the independent claim 21 as it states “within the waveguide”. For the above reasons, the claim does not clearly define the metes and bounds of the claim and is indefinite. The claims depending from these claims share these issues and are likewise rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-7, 9-10, 15, 21-22 is/are rejected under 35 U.S.C. 103 as obvious over Brennan (Kevin Brennan et al., US 20140343478) hereinafter Bren in view of evidentiary support “Catheter.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/catheter. Accessed 16 May. 2022..
 Regarding claim 1, an interpretation of Bren discloses a therapeutic illumination assembly, comprising: 
a catheter comprising a catheter wall encircling a luminal fluid pathway (1291 Fig. 12, [0063]; Examiner notes that catheters are by definition are tubes which include a lumen which is being interpreted as “luminal fluid pathway”), the catheter wall having an internal length configured for insertion into a patient at an insertion region and an external length fluidly coupled to internal length at the insertion region (1291 Fig. 12, [0063]; Examiner notes that catheters are by definition are tubes for insertion into the body); and 
a therapeutic illumination patch comprising a wound facing surface, one or more outer facing surfaces (Panel 1210 Fig. 12, [0013], [0043], [0063]; underside of 1210 faces the wound and 1210 has top and multiple edge/side outer facing surfaces), and  a plurality of light emitting point sources positioned on at least one outer facing surface of the plurality of outer facing surfaces ([0048], [0061], [0063] see also [0006]-[0007], [0011]-[0012], [0053], [0068], Figs. 1C, 2, 3C-4C, 12) to irradiate the insertion region and the therapeutic illumination patch when the plurality of light emitting point sources output light ([0013], [0043], [0063], [0072], Fig 12 see also [0069]-[0070]), the therapeutic illumination patch operable to have the internal length of the catheter pass through the wound facing surface and the outer facing surface at the insertion region (aperture 1292 Fig. 12, [0013], [0043], [0063]), 
wherein the therapeutic illumination patch comprises a waveguide ([0047]-[0048], [0063] see also [0006]-[0007]) structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources into the waveguide ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12) is subject to: 
prior to being emitted from the waveguide, internal reflection at the wound facing surface ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12; There is internal reflection between the source and emission area); and, 
upon being emitted from the waveguide, at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient ([0047]-[0048], [0063] see also [0006]-[0007] see also Figs. 1C, Fig. 12; Examiner notes that as known by a PHOSITA refraction is the change of propagation direction as a wave moves from one medium into another as shown by Snells Law (more on this can be found in RP Photonics Encyclopedia recited in the conclusion section). In view of the specification, the waveguides appear to designed for the transmission of light (nothing specifically is mentioned with regards to Fig. 4 but optical fibers are mentioned elsewhere) these waveguides have different refractive indices than human skin thus refraction is inherent).

An interpretation of Bren may not explicitly disclose the catheter having an internal length configured for insertion into a patient at an insertion region. However, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention that the catheter can be inserted into the body and thus has an “an internal length configured for insertion into a patient at an insertion region” as the definition of a catheter includes insertion into the body. Specifically, Merriam Webster defines a catheter as “a tubular medical device for insertion into canals, vessels, passageways, or body cavities usually to permit injection or withdrawal of fluids or to keep a passage open” (“Catheter.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/catheter. Accessed 16 May. 2022.).

 Regarding claim 6, an interpretation of Bren further discloses wherein the therapeutic illumination patch comprises an optically diffusive material ([0043], [0062]-[0064]).

 Regarding claim 7, an interpretation of Bren further discloses wherein the wound facing surface configured to be positioned adjacent to the patient over the insertion region ([0013], [0043], [0063], Fig 12).

Regarding claim 9, an interpretation of Bren further discloses wherein the plurality of light emitting point sources comprise a plurality of diodes ([0045], [0064]-[0065]).

 Regarding claim 10, an interpretation of Bren further discloses wherein the plurality of diodes comprise one or more laser diodes, one or more light emitting diodes (LED), or a combination thereof ([0045], [0048], [0064]-[0065]).

 Regarding claim 15, an interpretation of Bren discloses a method, comprising: 
inserting an internal length of a catheter into a patient (1291 Fig. 12, [0063]; Examiner notes that catheters are by definition are tubes for insertion into the body) through a wound facing surface and an outer facing surface of a plurality of outer facing surfaces of a therapeutic illumination patch (aperture 1292 Fig. 12, [0013], [0043], [0063]; underside of 1210 faces the wound and 1210 has top and multiple edge/side outer facing surfaces), wherein the catheter comprises a catheter wall encircling a luminal fluid pathway (Catheter tube 1291 Fig. 12, [0063]; Examiner notes that catheters are by definition are tubes which include a lumen which is being interpreted as “luminal fluid pathway”, see the definition from Merriam-Webster below), the catheter wall having an external length fluidly coupled to the internal length at an insertion region of the catheter (1291 Fig. 12, [0063]; Examiner notes that catheters are by definition are tubes for insertion into the body), wherein the wound facing surface is configured to be positioned on the patient over the insertion region ([0013], [0043], [0063], [0072], Fig 12 see also [0069]-[0070]); and, 
irradiating the insertion region of the catheter ([0013], [0043], [0063], [0072], Fig 12 see also [0069]-[0070]) using a plurality of light emitting point sources affixed directly to at least one of the plurality of outer facing surfaces ([0048], [0061], [0063] see also [0006]-[0007], [0011]-[0012], [0053], [0068], Figs. 1C, 2, 3C-4C, 12), wherein the therapeutic illumination patch comprises a waveguide ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12) structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12)  into the waveguide is subject to: 
prior to being emitted from the waveguide internal reflection at the wound facing surface ([0006]-[0007] including “Light travels through the fiber, bouncing back and forth off the boundary between the fiber and fiber surface”, [0047]-[0048], [0063] see also Figs. 1C, Fig. 12; There is internal reflection between the source and emission area); and, 
upon being emitted from the waveguide, at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient ([0047]-[0048], [0063] see also [0006]-[0007] see also Figs. 1C, Fig. 12; Examiner notes that as known by a PHOSITA refraction is the change of propagation direction as a wave moves from one medium into another as shown by Snells Law (more on this can be found in RP Photonics Encyclopedia recited in the conclusion section). In view of the specification, the waveguides appear to designed for the transmission of light (nothing specifically is mentioned with regards to Fig. 4 but optical fibers are mentioned elsewhere) these waveguides have different refractive indices than human skin thus refraction is inherent).

An interpretation of Bren may not explicitly disclose inserting an internal length of the catheter into a patient at an insertion region. However, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention insert an insertable length of a catheter into the body as the definition of a catheter includes insertion into the body. Specifically, Merriam Webster defines a catheter as “a tubular medical device for insertion into canals, vessels, passageways, or body cavities usually to permit injection or withdrawal of fluids or to keep a passage open” (“Catheter.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/catheter. Accessed 16 May. 2022.).

 Regarding claim 21, an interpretation of Bren discloses a therapeutic illumination assembly, comprising: 
a therapeutic illumination patch (Panel 1210 Fig. 12, [0013], [0043], [0063]), including: 
a wound facing surface facing a first direction (Panel 1210 Fig. 12, [0013], [0043], [0063]; underside of 1210 faces the wound); 
a first outer surface facing a second direction, opposite the first direction (Panel 1210 Fig. 12, [0013], [0043], [0063]; 1210 has top outer facing surface); 
a second outer surface connecting the first outer surface and the wound facing surface (Panel 1210 Fig. 12, [0013], [0043], [0063]; 1210 has multiple edge/side outer facing surfaces); and, 
a through-hole (1292 Fig. 12, [0063]); 
a catheter engaged with the through-hole (1291 Fig. 12, [0063]; Examiner notes that catheters are by definition are tubes which include a lumen which is being interpreted as “luminal fluid pathway”), the catheter including: 
a catheter wall encircling a liminal fluid pathway (1291 Fig. 12, [0003], [0063]; Examiner notes that catheters are by definition are tubes which include a lumen which is being interpreted as “luminal fluid pathway”); 
an internal length protruding from the wound facing surface (1291 Fig. 12, [0003], [0063]; Examiner notes that catheters are by definition are tubes for insertion into the body); and, 
an external length protruding from the first outer surface (1291 Fig. 12, [0003], [0063]; Examiner notes that catheters are by definition are tubes for insertion into the body; The external portion of 1291 can be seen in Fig. 12); and, 
a first light source arranged on at least one of the first outer surface and the second outer surface ([0048], [0061], [0063] see also [0006]-[0007], [0011]-[0012], [0053], [0068], Figs. 1C, 2, 3C-4C, 12); 
wherein:
the therapeutic illumination patch comprises a waveguide ([0047]-[0048], [0063] see also [0006]-[0007]); 
the first light source is arranged to transmit light into the waveguide ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12); and, 
the light is subject to internal reflection within the waveguide and refraction at the wound facing surface when being emitted from the waveguide ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12; There is internal reflection within the waveguide as the light moves from the source position and the emission area. Likewise there is refraction as the light moves from the waveguide medium to the skin/wound).

An interpretation of Bren may not explicitly disclose inserting an internal length of the catheter into a patient at an insertion region. However, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention insert an insertable length of a catheter into the body as the definition of a catheter includes insertion into the body. Specifically, Merriam Webster defines a catheter as “a tubular medical device for insertion into canals, vessels, passageways, or body cavities usually to permit injection or withdrawal of fluids or to keep a passage open” (“Catheter.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/catheter. Accessed 16 May. 2022.).

 Regarding claim 22, an interpretation of Bren further discloses wherein the first light source is arranged on the second outer surface ([0048], [0061], [0063] see also [0006]-[0007], [0011]-[0012], [0053], [0068], Figs. 1C, 2, 3C-4C, 12).

Claim Rejections - 35 USC § 103
Claim(s) 1, 6-7, 9-10, 15, 21-22 is/are rejected under 35 U.S.C. 103 as obvious over Crossley (Kent Crossley, US 20010047195) hereinafter Cross in view of Bren.
Regarding claim 1, an interpretation of Cross discloses a therapeutic illumination assembly, (abstract), comprising: 
a catheter comprising a catheter wall encircling a luminal fluid pathway (10 or 12 Fig 1, [0031], [0039]-[0041]), the catheter wall having an internal length configured for insertion into a patient at an insertion region (12 and S Fig 1, [0039]-[0041], [0049]) and an external length fluidly coupled to internal length at the insertion region (12 and S Fig 1, [0039]-[0041], [0049]); and 
An interpretation of Cross may not explicitly disclose a therapeutic illumination patch comprising a plurality of light emitting point sources positioned on at least one of an outer facing surface of the therapeutic illumination patch to irradiate the insertion region and the therapeutic illumination patch when the plurality of light emitting point sources output light, the therapeutic patch comprising a wound facing surface and one or more outer facing surfaces, the therapeutic illumination patch operable to have the internal length of the catheter pass through the wound facing surface and the outer facing surface at the insertion region, wherein the therapeutic illumination patch comprises a waveguide structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources prior to being emitted from the waveguide is subject (i) to internal reflection at the wound facing surface and (ii) to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient.
However, in the same field of endeavor (medical devices), Bren teaches a therapeutic illumination patch comprising a wound facing surface, one or more outer facing surfaces (Panel 1210 Fig. 12, [0013], [0043], [0063]; underside of 1210 faces the wound and 1210 has top and multiple edge/side outer facing surfaces), and  a plurality of light emitting point sources positioned on at least one outer facing surface of the plurality of outer facing surfaces ([0048], [0061], [0063] see also [0006]-[0007], [0011]-[0012], [0053], [0068], Figs. 1C, 2, 3C-4C, 12) to irradiate the insertion region and the therapeutic illumination patch when the plurality of light emitting point sources output light ([0013], [0043], [0063], [0072], Fig 12 see also [0069]-[0070]), the therapeutic illumination patch operable to have the internal length of the catheter pass through the wound facing surface and the outer facing surface at the insertion region (aperture 1292 Fig. 12, [0013], [0043], [0063]), 
wherein the therapeutic illumination patch comprises a waveguide ([0047]-[0048], [0063] see also [0006]-[0007]) structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources into the waveguide ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12) is subject to: 
prior to being emitted from the waveguide, internal reflection at the wound facing surface ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12; There is internal reflection between the source and emission area); and, 
upon being emitted from the waveguide, at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient ([0047]-[0048], [0063] see also [0006]-[0007] see also Figs. 1C, Fig. 12; Examiner notes that as known by a PHOSITA refraction is the change of propagation direction as a wave moves from one medium into another as shown by Snells Law (more on this can be found in RP Photonics Encyclopedia recited in the conclusion section). In view of the specification, the waveguides appear to designed for the transmission of light (nothing specifically is mentioned with regards to Fig. 4 but optical fibers are mentioned elsewhere) these waveguides have different refractive indices than human skin thus refraction is inherent).

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross’s disclosure of waveguides catheters and cuffs to include a patch as recited in Bren with a waveguide with internal reflection as the light travels down the waveguide to a dispersion area where it irradiates the skin and provides refraction at the interface between the skin and the waveguide in order to disinfect the patient at the site of the wound/insertion ([0002], [0013], [0063]). Furthermore, the elements of Cross with the catheter lighting and other arrangements with the patch as recited in Bren would be merely combining prior art elements according to known methods to yield predictable results; ie providing light to the area around the insertion.  

Regarding claim 6, an interpretation of Cross discloses the above in claim 1.
An interpretation of Cross may not explicitly disclose wherein the therapeutic illumination patch comprises an optically diffusive material.
However, in the same field of endeavor (medical devices), Bren teaches wherein the therapeutic illumination patch comprises an optically diffusive material ([0043], [0062]-[0064]) for the purpose of creating a simple construction to allow for conventional sterile manufacture and disposable use.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross to include a patch with an diffuser material in order to the keep the construction simple and allow for conventional sterile manufacture and disposable use ([0043]). 

Regarding claim 7, an interpretation of Cross discloses the above including a wound facing surface (Fig 1). 
An interpretation of Cross may not explicitly disclose wherein the therapeutic patch comprises a wound facing surface and one or more outer facing surfaces, the wound facing surface configured to be positioned adjacent to the patient over the insertion region.
However, in the same field of endeavor (medical devices), Bren teaches wherein the wound facing surface configured to be positioned adjacent to the patient over the insertion region ([0013], [0043], [0063], Fig 12) for the purpose of providing disinfection to the patient at the site of the catheter entering the skin.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross to include the wound facing surface positioned over the insertion region in order to emit antibacterial light for killing bacteria and fungi ([0002], [0013], [0063]).

Regarding claim 9, an interpretation of Cross further discloses wherein the plurality of light emitting point sources comprise a plurality of diodes ([0042]-[0043], [0052]).

 Regarding claim 10, an interpretation of Cross further discloses wherein the plurality of diodes comprise one or more laser diodes, one or more light emitting diodes (LED), or a combination thereof ([0042]-[0043], [0052]).

Regarding claim 15, an interpretation of Cross discloses a method, comprising: 
inserting an internal length of a catheter into a patient (12 and S Fig 1, [0039]-[0041], [0049]), wherein the catheter comprises a catheter wall encircling a luminal fluid pathway (10 or 12 Fig 1, [0031], [0039]-[0041]), the catheter wall having an external length fluidly coupled to the internal length at an insertion region of the catheter (12 and S Fig 1, [0039]-[0041], [0049]); 
an interpretation of Cross may not explicitly disclose inserting a catheter through a wound facing surface and an outer facing surface of a therapeutic illumination patch; wherein the wound facing surface is configured to be positioned on the patient over the insertion region; irradiating the insertion region of the catheter using a plurality of light emitting point sources affixed to at least one of the outer facing surfaces of the therapeutic illumination, wherein the therapeutic illumination patch comprises a waveguide structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources prior to being emitted from the waveguide is subject (i) to internal reflection at the wound facing surface and (ii) to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient.
However, in the same field of endeavor (medical devices), Bren teaches inserting a catheter through a wound facing surface and an outer facing surface of a therapeutic illumination patch (aperture 1292 Fig. 12, [0013], [0043], [0063]); wherein the wound facing surface is configured to be positioned on the patient over the insertion region ([0013], [0043], [0063], [0072], Fig 12 see also [0069]-[0070]); 
irradiating the insertion region of the catheter ([0013], [0043], [0063], [0072], Fig 12 see also [0069]-[0070]) using a plurality of light emitting point sources affixed directly to at least one of the plurality of outer facing surfaces ([0048], [0061], [0063] see also [0006]-[0007], [0011]-[0012], [0053], [0068], Figs. 1C, 2, 3C-4C, 12), wherein the therapeutic illumination patch comprises a waveguide ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12) structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12)  into the waveguide is subject to: 
prior to being emitted from the waveguide internal reflection at the wound facing surface ([0006]-[0007] including “Light travels through the fiber, bouncing back and forth off the boundary between the fiber and fiber surface”, [0047]-[0048], [0063] see also Figs. 1C, Fig. 12; There is internal reflection between the source and emission area); and, 
upon being emitted from the waveguide, at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient ([0047]-[0048], [0063] see also [0006]-[0007] see also Figs. 1C, Fig. 12; Examiner notes that as known by a PHOSITA refraction is the change of propagation direction as a wave moves from one medium into another as shown by Snells Law (more on this can be found in RP Photonics Encyclopedia recited in the conclusion section). In view of the specification, the waveguides appear to designed for the transmission of light (nothing specifically is mentioned with regards to Fig. 4 but optical fibers are mentioned elsewhere) these waveguides have different refractive indices than human skin thus refraction is inherent).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross’s disclosure of waveguides catheters and cuffs to include a patch as recited in Bren with a waveguide with internal reflection as the light travels down the waveguide to a dispersion area where it irradiates the skin and provides refraction at the interface between the skin and the waveguide in order to disinfect the patient at the site of the wound/insertion ([0002], [0013], [0063]). Furthermore, the elements of Cross with the catheter lighting and other arrangements with the patch as recited in Bren would be merely combining prior art elements according to known methods to yield predictable results; ie providing light to the area around the insertion.  

Regarding claim 21, an interpretation of Cross discloses a therapeutic illumination assembly, comprising: a catheter (10 or 12 Fig 1, [0031], [0039]-[0041]) the catheter including: a catheter wall encircling a liminal fluid pathway (10 or 12 Fig 1, [0031], [0039]-[0041]); an internal length protruding from the wound facing surface (12 and S Fig 1, [0039]-[0041], [0049]); and, an external length protruding from the first outer surface (12 and S Fig 1, [0039]-[0041], [0049]).
An interpretation of Cross may not explicitly disclose a therapeutic illumination patch, including: a wound facing surface facing a first direction; a first outer surface facing a second direction, opposite the first direction; a second outer surface connecting the first outer surface and the wound facing surface; and, a through-hole; a first light source arranged on at least one of the first outer surface and the second outer surface; wherein: the therapeutic illumination patch comprises a waveguide; the first light source is arranged to transmit light into the waveguide; and, the light is subject to internal reflection within the waveguide and refraction at the wound facing surface when being emitted from the waveguide.
However, in the same field of endeavor (medical devices), Bren teaches a therapeutic illumination patch (Panel 1210 Fig. 12, [0013], [0043], [0063]), including: 
a wound facing surface facing a first direction (Panel 1210 Fig. 12, [0013], [0043], [0063]; underside of 1210 faces the wound); 
a first outer surface facing a second direction, opposite the first direction (Panel 1210 Fig. 12, [0013], [0043], [0063]; 1210 has top outer facing surface); 
a second outer surface connecting the first outer surface and the wound facing surface (Panel 1210 Fig. 12, [0013], [0043], [0063]; 1210 has multiple edge/side outer facing surfaces); and, 
a through-hole (1292 Fig. 12, [0063]); 
a catheter engaged with the through-hole (1291 Fig. 12, [0063]; Examiner notes that catheters are by definition are tubes which include a lumen which is being interpreted as “luminal fluid pathway”), the catheter including: 
a catheter wall encircling a liminal fluid pathway (1291 Fig. 12, [0003], [0063]; Examiner notes that catheters are by definition are tubes which include a lumen which is being interpreted as “luminal fluid pathway”); 
an internal length protruding from the wound facing surface (1291 Fig. 12, [0003], [0063]; Examiner notes that catheters are by definition are tubes for insertion into the body); and, 
an external length protruding from the first outer surface (1291 Fig. 12, [0003], [0063]; Examiner notes that catheters are by definition are tubes for insertion into the body; The external portion of 1291 can be seen in Fig. 12); and, 
a first light source arranged on at least one of the first outer surface and the second outer surface ([0048], [0061], [0063] see also [0006]-[0007], [0011]-[0012], [0053], [0068], Figs. 1C, 2, 3C-4C, 12); 
wherein:
the therapeutic illumination patch comprises a waveguide ([0047]-[0048], [0063] see also [0006]-[0007]); 
the first light source is arranged to transmit light into the waveguide ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12); and, 
the light is subject to internal reflection within the waveguide and refraction at the wound facing surface when being emitted from the waveguide ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12; There is internal reflection within the waveguide as the light moves from the source position and the emission area. Likewise there is refraction as the light moves from the waveguide medium to the skin/wound).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross’s disclosure of waveguides catheters and cuffs to include a patch as recited in Bren with a waveguide with internal reflection as the light travels down the waveguide to a dispersion area where it irradiates the skin and provides refraction at the interface between the skin and the waveguide in order to disinfect the patient at the site of the wound/insertion ([0002], [0013], [0063]). Furthermore, the elements of Cross with the catheter lighting and other arrangements with the patch as recited in Bren would be merely combining prior art elements according to known methods to yield predictable results; ie providing light to the area around the insertion.  



 Regarding claim 22, an interpretation of Cross discloses the above. an interpretation of Cross may not explicitly disclose wherein the first light source is arranged on the second outer surface.
However, in the same field of endeavor (medical devices), Bren teaches wherein the first light source is arranged on the second outer surface ([0048], [0061], [0063] see also [0006]-[0007], [0011]-[0012], [0053], [0068], Figs. 1C, 2, 3C-4C, 12).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross’s disclosure of waveguides catheters and cuffs to include a patch as recited in Bren with a waveguide with internal reflection as the light travels down the waveguide to a dispersion area where it irradiates the skin and provides refraction at the interface between the skin and the waveguide in order to disinfect the patient at the site of the wound/insertion ([0002], [0013], [0063]). Furthermore, the elements of Cross with the catheter lighting and other arrangements with the patch as recited in Bren would be merely combining prior art elements according to known methods to yield predictable results; ie providing light to the area around the insertion.  

Allowable Subject Matter
Claim 23-24 appear allowable over the prior art of record however they currently stand rejected as depending from claims not currently allowed. Claim 24 also stands rejected under 112. Claim 23 appears allowable if placed in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: R. Paschotta, RP Photonics Encyclopedia, <https://www.rp-photonics.com/ >, accessed on 2022-11-19 see specifically article on 'Refraction', ‘waveguides’ and ‘fiber-optics’.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M./Examiner, Art Unit 3792                     

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792